Appeal from probate.
IChe allowance of an appeal from the probate court does not depend on the probate judge, but is a right fixed by statute; there is,-therefore, •no occasion to obtain -an order from the probate judge allowing an appeal.'Motion for order to show cause.Submitted and denied June 13.Page 172, line 9. — Bead statutes for statntes.Page 415, line — 5.—Nead in any other case instead of “ on another trial.”Page 525, note 1. — The note is wrong. It should be :' When a defendant is arrested on criminal warrant in one county an® taken into another where he gives hail, he cannot there be arrested on » civil warrant for the same matter at the suit of the prosecutor...